Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered. Claims 16 – 29 are pending in this application.

Allowable Subject Matter
Claims 16 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is interpreting the limitation “the length of the peripheral portion is at least 13% of the length of the engagement surface” to mean the radial length of the peripheral portion is at least 13% of the overall radial length as described in page 11 lines 24 – 26 of the specification. Further, examiner is interpreting the limitation “the peripheral portion of the engagement surface of the valve body extending at an obtuse angle overlies the peripheral portion of the engagement surface of the valve seat extending perpendicularly” to mean the valve body surface making contact with the perpendicular valve seat surface is at an obtuse angle. 
Regarding claim 16, US Patent to Bailey (3,742,976) does not render obvious in combination with other, the claim limitation “the peripheral portion of the engagement surface of the valve body extending at an obtuse angle overlies the peripheral portion of the engagement surface of the valve seat extending perpendicularly”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753